Title: Thomas Jefferson to Lewis A. Pauly, 5 July 1812
From: Jefferson, Thomas
To: Pauly, Lewis A.


          Sir Monticello July 5. 12.
          I have duly recieved your favor of the 9th of the last month, furnishing me with those facts which were necessary to enable me to judge of the rights of Mr & Mde de Beauvois, and to offer my opinion of the course to be pursued to recover them. Considering Doctr Ruelle to have been made a citizen of Virginia, as you suppose, Made Ruelle became one of course, & capable of inheriting lands. those now in question in New Kent having been purchased by Doctr Ruelle & only partly paid for, having been conveyed to a trustee & sold by him for the balance to M. Piernet, we will not enquire whether Ruelle continued the proprietor & Piernet only a trustee, because Made Ruelle would in that case be entitled only to dower in the lands, that is to say to one third of them only, & but during her life. it is best for her therefore to admit Piernet’s title as purchaser in his own right, in which case she is heir to the whole & in fee simple: for the paper called Piernet’s will, never signed by him, is a mere nullity as to the lands. the process to recover them is easy, short & cheap. it will be by an ejectment to be brought in the District court of New Kent, which should be preferred to the county court, because more enlightened. no doubt abundant proof that Made Ruelle now Mde de Beauvois was the sister of Piernet, can be produced in the neighborhood from the declarations which both of them have been probably heard to make. it is known there that Piernet left no child, and consequently that his sister is his heir, unless it can be proved there are other sisters or brothers, capable of inheriting with her, the proof of which would be incumbent on the other party, setting up that defence, as mrs Beauvois could not be required to prove a negative that she has no co-heir.I have not learnt what was the nature of the interference of the legislature in behalf of Lacy: but my knolege of their invariably saving the rights of all persons not before them whenever they interpose in a personal case, leaves me without a doubt that nothing done by them will stand in the way of right. were it to be found otherwise, contrary to all belief & example, a petition to them at their next session would produce a correction of any error they may have been led into by surprise & misinformation. so far with respect to the lands only, & on the supposition that Mde de Beauvois is a citizen of this state. if it be found that she is not a citizen, a petition to the next legislature would perhaps obtain a law permitting her to sell the lands & recieve the price. as this would be a matter of grace, & not of right, it could not be counted on with certainty. but the effort would be not attended by any expence. I say it is not a matter of right, because the treaty with France, of 1801. is expired long since.
          With respect to the personal estate, citizenship is not necessary to entitle Mde de Beauvois to that. but my slender information as to the pretended will of Piernet does not enable me to pronounce with so much certainty that it is void as to the personal estate. I suppose it to be so however. this will require a suit in a different court, to with wit that of Chancery. and I should prefer the district Chancery court held at Williamsburg to that of the county, as being more enlightened.
          This, sir, is the best counsel I am able to give on behalf of M. de Beauvois. I wish I could interpose with more active services. I should do it with very great pleasure. but the hand of age is upon me, & m other duties incumbent which burthen me heavily. if, in further advising, I can be made further useful to M. de Beauvois, I shall be always ready to be so.
          Accept for yourself the assurance of my great respect.Th: Jefferson
        